Citation Nr: 0947090	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-37 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to 
May 1974.  His awards and decorations include the Combat 
Action Ribbon, among others.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and April 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Veteran filed 
his claim for service connection for bilateral hearing loss 
and tinnitus in March 2004.  

The Veteran also submitted a notice of disagreement (NOD) 
with the RO's denial of the issue of a higher initial rating 
for posttraumatic stress disorder (PTSD).  But he did not 
perfect his appeal of that issue by filing a timely 
Substantive Appeal (e.g., VA Form 9 or equivalent statement) 
after the RO sent him an October 2006 Statement of the Case 
(SOC).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302(b) (2009).  In this regard, the 
November 2006 Substantive Appeal specified other issues the 
Veteran intended to appeal, but not PTSD.  So that issue is 
not before the Board.

In addition, in his November 2006 Substantive Appeal (VA Form 
9), the Veteran requested a Board videoconference hearing, 
but he cancelled that request in a May 2009 Memorandum from 
his representative.  As such, the Board videoconference 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(e) (2009).  

The Board will go ahead and decide the claims of service 
connection for tinnitus and bilateral hearing loss.  But the 
Board is remanding the claim of entitlement to a TDIU to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  




FINDING OF FACT

There is competent and credible lay and medical evidence 
showing the Veteran has current tinnitus and bilateral 
hearing loss disabilities that are the result of combat-
related acoustic trauma sustained during his military 
service.  


CONCLUSIONS OF LAW

1.  The Veteran has tinnitus, which was incurred from combat-
related noise exposure during service.  38 U.S.C.A. §§ 1110, 
1113, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  

2.  The Veteran has bilateral hearing loss, which was 
incurred from combat-related noise exposure during service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

As to the tinnitus and bilateral hearing loss claims, since 
the Board is granting these claims, there is no need to 
discuss whether there has been compliance with the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) because even if, for the sake of argument, 
there has not been, this is inconsequential and, therefore, 
at most harmless error.  See 38 C.F.R. § 20.1102.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show  
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases on the other 
hand are chronic, per se, such as organic diseases of the 
nervous system such as sensorineural hearing loss, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As to presumptive service connection, in cases where a 
Veteran asserts service connection for injuries or disease 
incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and 
its implementing regulation, 38 C.F.R. § 3.304(d), are 
applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under 
certain circumstances, of lay evidence.  If the Veteran was 
engaged in combat with the enemy, VA shall accept as 
sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  While lay statements may be sufficient, under 
section 1154(b), to establish the in-service incurrence of an 
injury or disease, application of the combat presumption 
under this section still does not alter the fundamental 
requirements of also showing a current disability and medical 
nexus to service in order to establish service connection.  
Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine 
v. Brown, 9 Vet. App. 521, 523-24 (1996).   

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability 
benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard 
to lay evidence, the Federal Circuit Court recently held that 
lay evidence, when competent, can establish a nexus between 
the Veteran's disability and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Citing its previous decisions in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in 
Davidson that it has previously and explicitly rejected the 
view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  See id. at 
1316.  Instead, under 38 U.S.C.A. § 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  For example, a layperson would be 
competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of cancer.  
Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
also within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr, 21 Vet. App. at 310.  Although the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).   

In short, lay evidence that is both competent and credible 
may establish the presence of a condition during service, 
post-service continuity of symptomatology, and evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed."  Id. at 308.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Tinnitus and Bilateral Hearing Loss

The Veteran contends that he developed tinnitus and bilateral 
hearing loss as the result of acoustic trauma during service.  
Specifically, he alleges that he was exposed to hazardous 
noise exposure without hearing protection due to the firing 
of naval guns during combat.  He dates the onset of symptoms 
of his tinnitus to 1969 during service, and his hearing loss 
to around 1988 post-service.  See March 2004 claim.  In 
addition, his military occupational specialty (MOS) as 
gunner's mate often involved repetitive exposure to loud guns 
and armaments.  See April 2006 Notice of Disagreement (NOD); 
August 2005 VA examination; December 2008 VA Form 646, 
Statement of Accredited Representative.    

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
In other words, the laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  Id.  

The Court also subsequently held that service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

The first - and perhaps most fundamental requirement for any 
service-connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Concerning this, the most recent August 2005 VA 
audiology examination revealed bilateral sensorineural 
hearing loss disability according to the clear, established 
requirements of 38 C.F.R. § 3.385.  The examiner also 
diagnosed tinnitus.  The audiogram showed pure tone 
thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
35
55
60
LEFT
40
35
40
60
70

Thus, the Veteran at the very least has current bilateral 
hearing loss and tinnitus.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  But the question remains whether this 
current hearing loss and tinnitus are related to acoustic 
trauma during his military service.  

Service treatment records (STRs) and the Veteran's the 
Veteran's DD Form 214s confirm that the Veteran served in the 
Navy from 1955 to 1974.  However, his STRs are negative for 
any complaints or treatment for hearing loss and tinnitus.  
But notably, an in-service audiology examination conducted in 
April 1974, a month before discharge, revealed evidence of 
bilateral hearing loss at 6000 Hertz.  See Hensley, 5 Vet. 
App. at 157 (higher threshold levels above 20 decibels 
indicate some degree of hearing loss).  His DD Form 214 
reveals a MOS of gunner's mate.  Service records also reflect 
awards and decorations including the Combat Action Ribbon, 
among others.  Moreover, in the December 2004 rating decision 
on appeal, in which the RO granted service connection for 
PTSD, it conceded the Veteran's combat exposure.  Thus, there 
is sufficient evidence that the Veteran engaged in combat in 
service, such that his lay statements and testimony are 
sufficient to show the occurrence of combat-related acoustic 
trauma and symptoms of tinnitus during service.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  There is also 
limited evidence in his STRs of some bilateral hearing loss 
at 6000 Hertz.  Although the combat presumption is in effect 
as to the in-service element, the Veteran must still present 
evidence etiologically linking any current tinnitus and 
bilateral hearing loss to his acoustic trauma during service.  
Dalton, 21 Vet. App. at 36-37.  

But once again acknowledges that the laws and regulations do 
not require in-service complaints of or treatment for hearing 
loss in order to establish service connection.  Ledford, 3 
Vet. App. at 89.  In fact, a claimant may establish direct 
service connection for a hearing disability initially 
manifest several years after separation from service on the 
basis of evidence showing that the current hearing loss is 
causally related to injury or disease suffered in service.  
Hensley, 5 Vet. App. at 164.  See also 38 U.S.C.A. 1113(b); 
38 C.F.R. 3.303(d).  

The Board now turns to the central issue in this case - 
whether there is sufficient and competent evidence of a nexus 
(i.e., link) between the Veteran's current bilateral hearing 
loss and tinnitus and the confirmed acoustic trauma with 
hearing loss at 6000 Hertz during service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Concerning this, the August 2005 VA audiology 
examiner opined that since there was no report or objective 
evidence of hearing loss or tinnitus during service, his 
current hearing loss and tinnitus were not caused by his 
confirmed acoustic trauma.  The examiner noted that the 
Veteran's hearing between 500 Hertz and 4000 Hertz was normal 
at discharge, within the VA criteria of § 3.385.   

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

The August 2005 VA examiner's opinion is deficient in several 
respects.  First, per the Ledford case, hearing loss 
disability by the standards of 38 C.F.R. § 3.385 is not 
required during service, only currently.  3 Vet. App. at 89.  
As noted above, the laws and regulations do not specifically 
require in-service complaints of or treatment for hearing 
loss during service in order to establish service connection.  
Id.  Second, notwithstanding the holding of the Ledford case, 
the April 1974 audiogram performed during service does in 
fact reveal some bilateral hearing loss at 6000 Hertz.  The 
examiner failed to address this fact.  Third, although 
bilateral sensorineural loss and tinnitus were currently 
diagnosed, the examiner provided no explanation as what could 
have caused these disorders, even after conceding significant 
acoustic trauma during service with no evidence of post-
service occupational noise exposure.  

A medical opinion based on an inaccurate factual premise has 
no probative value.  See generally Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Furthermore, the Board is not required to 
accept a medical opinion that is unsupported by clinical 
findings.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
The service and post-service medical evidence of record 
pertaining to his bilateral hearing loss and tinnitus clearly 
outweighs the inaccurate assessment of the VA medical 
examiner.

In this respect, post-service, at a private audiology 
examination in 1991, the Veteran reported experiencing 
hearing loss for an unknown period of time.  A July 2004 
private audiogram documented bilateral hearing loss, with a 
notation that the Veteran was exposed to loud noises during 
his military service.  Although he indicated in his March 
2004 claim that he began noticing hearing loss in 1988, many 
years after service, he has credibly stated that he began 
noticing tinnitus during service.  Again, the Veteran is 
competent to report in-service and post-service symptoms of 
tinnitus and hearing loss.  Layno, 6 Vet. App. at 469.  See 
38 C.F.R. § 3.159(a)(2).  In fact, the Court has specifically 
held that tinnitus is a type of disorder capable of lay 
observation and description.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  Furthermore, the Board finds the 
Veteran's lay statements are credible for purposes of 
establishing continuity of symptomatology.  Barr, 21 Vet. 
App. at 310 (2007).  In this vein, the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan, 
451 F.3d at 1337.  And merely because tinnitus and hearing 
loss per § 3.385 were was not diagnosed during service, 
does not preclude service connecting them where, as here, 
there is probative lay evidence relating his current 
diagnoses to confirmed acoustic trauma service, with no 
evidence of a post-service intercurrent cause.  See 38 C.F.R. 
§ 3.303(d).  See also Davidson, 581 F.3d at 1316; Barr, 21 
Vet. App. at 310.  

Thus, given the current diagnosis of bilateral sensorineural 
hearing loss and tinnitus, in addition to the history of 
confirmed in-service acoustic trauma without evidence of 
post-service intercurrent acoustic trauma, and resolving 
doubt in the Veteran's favor, the Board concludes the 
evidence supports service connection for bilateral hearing 
loss and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The appeal of these claims is, therefore, granted.  




ORDER

Service connection for tinnitus is granted.    

Service connection for bilateral hearing loss is granted.    


REMAND

However, before addressing the merits of the TDIU claim, the 
Board finds that additional development of the evidence is 
required.

First, in the present Board decision, the Veteran's claims 
for entitlement to service connection for bilateral hearing 
loss and tinnitus are granted. As a result, the case must be 
returned to the RO for the assignment of disability ratings 
for each of these disorders.  Subsequently, the RO must then 
reconsider the TDIU issue, which is inextricably intertwined 
with assignment of percentage rating for the service 
connection grants.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

Second, a remand is required for a VA examination and opinion 
to assess whether the Veteran's service-connected disorders, 
standing alone, prevent him from securing or following a 
substantially gainful occupation, without consideration of 
nonservice-connected disorders.  Consideration must be given 
to his newly service-connected bilateral hearing loss and 
tinnitus disabilities.    

In this case, the Veteran has the following service-connected 
disabilities:  PTSD with a dysthymic disorder (depression), 
rated as 50 percent disabling; right knee arthritis, rated as 
10 percent disabling; and benign prostatic hypertrophy, rated 
as 0 percent disabling.  The combined service-connected 
disability rating is 60 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  Therefore, based on these three 
disorders alone, he does not at the moment satisfy the 
threshold minimum percentage rating requirements of 
38 C.F.R. § 4.16(a) for a TDIU.  However, in the present 
Board decision, the Veteran has now been awarded service 
connection for bilateral hearing loss and tinnitus.  As a 
result, the RO will now assign disability ratings for these 
two disabilities as well, such that the Veteran may meet the 
percentage requirements in the future.  

In any event, even if the Veteran failed to meet the 
threshold minimum percentage standards enunciated in 38 
C.F.R. § 4.16(a), rating boards could refer this case to the 
Director of Compensation and Pension Service for extra-
schedular consideration 38 C.F.R. § 4.16(b).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Consequently, the only remaining question in this case is 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  38 C.F.R. § 4.16(a), (b).  Notably, 
individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

As to the evidence in support of a TDIU, in his March 2006 
TDIU application (VA Form 21-8940), the Veteran indicated 
that his service-connected PTSD, left knee, and hearing loss 
affected his employment, causing him to end his employment as 
a property manager in 1999.  The Veteran also submitted a 
March 2006 letter from a VA phsysician who has treated the 
Veteran since 2004 for his PTSD.  This VA physician opined 
that the Veteran was unable to work due to his "severe" 
PTSD and was 100 percent disabled.  

As to the evidence against a TDIU, at a July 2004 VA 
psychological examination, the Veteran indicated he left his 
job as a property manager in 2000 due to poor memory and 
concentration and sedating medication.  It is noted that the 
Veteran has also been diagnosed with nonservice-connected 
dementia and other neurological problems.  In addition, the 
December 2005 VA psychiatric examiner indicated that there is 
no evidence his PTSD-related problems caused him to quit his 
job in 2000.  Rather, memory and concentration impairment 
with reduced energy due to medication he was taking at that 
time caused him to quit.  This contradicts the Veteran's 
above statement on his TDIU application.  The December 2005 
examiner opined that his PTSD symptoms only cause a 
"moderate" degree of occupational dysfunction.  Finally, 
the April 2008 VA examiner noted that the Veteran "retired" 
in 2000 due to age and duration of work.  The examiner opined 
that there is no evidence PTSD alone impacted prior 
employment or would preclude future employment.  The examiner 
also correctly determined that the Veteran's symptoms of 
dementia are not part of his service-connected PTSD.  
However, the examiner was incorrect in separating the 
Veteran's symptoms of depression from his PTSD.  The Veteran 
was already service-connected for PTSD with dysthymic 
disorder (i.e., depression).  A VA examiner cannot under any 
VA law or regulation take away a disability for which the 
Veteran is already service-connected.  In addition, post-
service private and VA treatment records repeatedly show 
treatment and significant complaints for various significant 
nonservice-connected disorders.  No evidence of employment 
was forthcoming from the property management company.  See 
March 2006 employer letter.  There is also no evidence or 
suggestion from the Veteran that his service-connected benign 
prostatic hypertrophy impacts his employability in any way.  
Overall, at present, the evidence of record is insufficient 
in demonstrating entitlement to a TDIU.  

In light of the inconclusive evidence discussed above, a VA 
examination and opinion is required in order to ascertain 
whether the Veteran's service-connected disorders, by 
themselves, would cause unemployability.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination(s) to assess the current 
severity of his service-connected PTSD 
with dysthymic disorder (i.e., 
depression), right knee arthritis, 
tinnitus, and bilateral hearing loss 
disabilities.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The RO 
should advise the Veteran that failure 
to report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  The claims 
folder should be made available to the 
examiner for review for the examination 
and the examination report should 
indicate whether such review was 
accomplished.  

With regard to entitlement to a TDIU, the 
examiner(s) should then opine whether the 
Veteran's service-connected PTSD with 
dysthymic disorder (i.e., depression), 
right knee arthritis, tinnitus, and 
bilateral hearing loss disabilities, 
standing alone, prevent him from securing 
or following a substantially gainful 
occupation, without consideration of his 
nonservice-connected disorders and his 
advancing age.  Please advice the 
appropriate examiner that the Veteran is 
not service-connected for any symptoms of 
dementia, but is in fact service-
connected for any depressive symptoms 
related to his PTSD.   

2.	Assign a disability rating for his now 
service-connected bilateral hearing loss 
and tinnitus disabilities, and then 
readjudicate the claim for a TDIU.  If 
the TDIU claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


